Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	The amendment filed August 29, 2022 has been entered. Claims 6 and 11 have been amended. Claims 17-19 have been newly added. Claims 4-5  and 16 were previously cancelled. Claims 1-3, 6-15 and 17-19 are pending. 

EXAMINER’S AMENDMENT
3.	Authorization for this examiner’s amendment was given in an interview with Steven Highlander on August 30, 2022.
The application has been amended as follows: 
Claim 19. (Currently Amended) The method of claim 11, wherein the valeric acid, is chloride of valeric acid.


4.	Claims 1-3, 6-15 and 17-19 are allowed. The art does not teach or fairly suggest  method of treating digital dermatitis, interdigital dermatitis or interdigital phlegmon in a cow comprising administering to said cow an effective amount of antigenic material comprising an antigen of a keratinophilic fungus and/or a keratinophilic yeast.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/Primary Examiner, Art Unit 1645